UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-7353


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

OSCAR HERNANDEZ,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Statesville. Kenneth D. Bell, District Judge. (5:08-cr-00027-KDB-DCK-4)


Submitted: March 9, 2022                                          Decided: April 13, 2022


Before KING and RICHARDSON, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Oscar Hernandez, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Oscar Hernandez appeals the district court’s order denying his motion for

compassionate release.    We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. United States v.

Hernandez, No. 5:08-cr-00027-KDB-DCK-4 (W.D.N.C. Sept. 9, 2021). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2